



EXHIBIT 10.1
WAIVER AGREEMENT
This WAIVER AGREEMENT (this “Waiver Agreement”) is effective as of April 14,
2020 (the “Effective Date”), by and between GoPro, Inc., a Delaware corporation
(the “Company”) and Nicholas Woodman, Chief Executive Officer of the Company
(“you”) with respect to the following facts:
WHEREAS, your Employment Agreement (the “Agreement”) provides certain benefits
if you resign for Good Reason or for CIC Good Reason, each as defined in your
Agreement, upon the occurrence of the certain events or conditions, without your
express consent, generally including: (i) a material reduction by the Company in
your Base Salary, and (ii) any action or inaction that constitutes a material
breach by the Company of this letter or agreement or any other agreement between
the Company and you, or any material breach by the Company of a policy relating
to the benefits to which you are entitled, and (iii) following a Change in
Control (as defined in the Agreement), in addition to clauses (i) and (ii), a
material reduction in your benefits;
WHEREAS at your request, due to the impact of the COVID-19 pandemic on the
Company’s business, your Base Salary set forth in the Agreement shall be waived
for the remainder of the year ending December 31, 2020, with such waiver to take
effect as of April 14, 2020, and may therefore alter the terms of your
participation in certain benefit plans (collectively, the “Salary Waiver”);
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, you hereby agree as follows:
1.
There are no circumstances that presently give rise to Good Reason or CIC Good
Reason.

2.
For purposes of your Agreement, and for all other purposes (including as to any
of your equity awards), the Salary Waiver shall not constitute Good Reason or
CIC Good Reason, and any application of Good Reason or CIC Good Reason shall not
consider the waiver of your Base Salary (or the associated consequences,
including changes in your participation in benefit plans) by this Waiver
Agreement for the remainder of the year ending December 31, 2020, beginning on
the Effective Date.

3.
You agree and acknowledge that the Salary Waiver is expected to have adverse
effects on your participation in certain benefit plans. You agree and
acknowledge that these changes will not constitute Good Reason or CIC Good
Reason for the remainder of the year ending December 31, 2020, beginning on the
Effective Date.

4.
Your Base Salary shall not be increased, except with the prior written consent
of the Company.

5.
You have no entitlement or expectation (x) that the Salary Waiver will be
reversed, (y) that your Base Salary will increased, or (z) that you will receive
any true-up, gross-up, or other similar payment to compensate you, wholly or
partially, or directly or indirectly, for the Salary Waiver and/or the waivers
contemplated hereby.

6.
As of immediately following the effectiveness of this Waiver Agreement and at
all times thereafter, any application of Good Reason or CIC Good Reason shall be
in reference to your Base Salary, without giving effect to this Waiver
Agreement, notwithstanding anything to the contrary in the Agreement or
otherwise in this Waiver Agreement.

7.
You agree and acknowledge that if you are subject to a termination for which
severance entitlements are paid, such severance entitlements will be calculated
in reference to your Base Salary, without giving effect to this Waiver
Agreement.

8.
You have been given the opportunity to consult with a tax and financial advisor
with respect to this Waiver Agreement and confirm that you accept this Waiver
Agreement voluntarily and without conditions.

9.
This Waiver Agreement shall be subject to California law, without reference to
conflict of laws provisions. If one or more provisions of this Waiver Agreement
are unenforceable, you agree that the other provisions shall be enforced to the
maximum extent of applicable law, and the offending provisions shall be
renegotiated in good faith by you.

Please acknowledge receipt of this Waiver Agreement by signing and returning it
to the Company.





--------------------------------------------------------------------------------





GoPro, Inc.,
a Delaware corporation
 
 
By:
/s/ Laura Robblee
Name:
Laura Robblee
Title:
Chief People Officer
 
 
AGREED AND ACCEPTED:
By:
/s/ Nicholas Woodman
Name:
Nicholas Woodman
Date:
April 14, 2020







[Signature Page to Good Reason Waiver]





